     Case 2:20-cv-00990-CJC-JC Document 11 Filed 05/18/20 Page 1 of 3 Page ID #:32




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiff
 8
 9
                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
                                             Case No: 2:20-cv-00990 CJC (JCx)
12   DARREL DRESSEL, individually and
13   on behalf of all others similarly situated, NOTICE OF VOLUNTARY
                                                 DISMISSAL OF CLAIMS
14
     Plaintiff,                                  AGAINST LUIS GONZALEZ
15                                               WITHOUT PREJUDICE
16          vs.

17   LUIS GONZALEZ; MIAMI BEACH
18   REALTY, LLC, d/b/a KELLER
     WILLIAMS MIAMI BEACH
19
     REALTY, and DOES 1 through 10,
20   inclusive, and each of them,
21
     Defendants.
22
23
24   ///
25   ///
26   ///
27   ///
28   ///

           NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS AGAINST LUIS GONZALEZ WITHOUT
                                         PREJUDICE
                                             -1-
     Case 2:20-cv-00990-CJC-JC Document 11 Filed 05/18/20 Page 2 of 3 Page ID #:33




 1         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
 2   Civil Procedure 41(a)(1), hereby voluntarily dismisses the claims against
 3   Defendant Luis Gonzalez, only, without prejudice.           Defendant has neither
 4   answered Plaintiff’s Complaint, nor filed a motion for summary judgment.
 5   Although this case was filed as a class action, no class has been certified.
 6
 7         Respectfully submitted this 18th day of May, 2020.
 8
 9
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
10
11                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
12
                                           Law Offices of Todd M. Friedman
13                                         Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


        NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS AGAINST LUIS GONZALEZ WITHOUT
                                      PREJUDICE
                                          -2-
     Case 2:20-cv-00990-CJC-JC Document 11 Filed 05/18/20 Page 3 of 3 Page ID #:34




 1   Filed electronically on this 18th day of May, 2020, with:
 2   United States District Court CM/ECF system
 3
     Notification sent electronically via the Court’s ECF system to:
 4
 5   Honorable Cormac J. Carney
 6
     United States District Court
     Central District of California
 7
 8   Notification sent on this 18th day of May, 2020, via the ECF system to all interested
     parties
 9
10
     By: s/Todd M. Friedman_____
11
        TODD M. FRIEDMAN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


        NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS AGAINST LUIS GONZALEZ WITHOUT
                                      PREJUDICE
                                          -3-
